         Case 1:20-cv-11214-GAO Document 50 Filed 06/11/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

                               CIVIL ACTION NO. 20-11214-GAO

                                    PRISCILLA CHIGARIRO,
                                           Petitioner,

                                                  v.

                                         ALLEN GESSEN,
                                           Respondent.


                                             ORDER
                                           June 11, 2021

O’TOOLE, S.D.J.

       Priscilla Chigariro brought this suit seeking an order returning her minor child to

Zimbabwe pursuant to the Hague Convention on the Civil Aspects of International Child

Abduction, Oct. 25, 1980, T.I.A.S. No. 11670 [hereinafter, “Hague Convention”], as implemented

by the International Child Abduction Remedies Act, 22 U.S.C. § 9001 et seq. Both sides are

represented by counsel. After some discovery, Allen Gessen, the child’s father, has moved for

summary judgment.

       Because there is no right to a jury trial on a claim under the Hague Convention, the ultimate

disposition of the case will be made by this Court whether on summary judgment or after trial. In

the former circumstance, the parties’ respective positions can be challenged by contradiction, but

in the case of a trial, their positions can be challenged both by contradiction and by cross-

examination. The latter is likely to result in a more reliable decision.
         Case 1:20-cv-11214-GAO Document 50 Filed 06/11/21 Page 2 of 2




       Accordingly, the Motion for Summary Judgment (dkt. no. 28) is DENIED in favor of a

trial before the Court. A telephonic status conference shall be held on June 23, 2021, at 12:30 p.m.

       It is SO ORDERED.

                                                             /s/ George A. O’Toole, Jr.
                                                             Senior United States District Judge




                                                 2
